UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 28, 2012 Sunwin Stevia International, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53595 56-2416925 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6 Shengwang Avenue, Qufu, Shandong China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (86) 537-4424999 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On August 28, 2012 Sunwin Stevia International, Inc. issued a press release regarding the recent purchase of the minority interest of Sunwin USA, LLC and the related agreements with Wild Flavors, Inc. and its affiliate as disclosed in a Current Report on Form 8-K filed with the Securities and Exchange Commission on August 24, 2012.A copy of the press release is furnished as Exhibit 99.1 to this report. Pursuant to General Instruction B.2 of Form 8-K, the information in this Item 7.01 of Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section, nor is it incorporated by reference into any filing of Sunwin Stevia International, Inc. under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Press release dated August 28, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunwin Stevia International, Inc. Date:August 28, 2012 By: /s/ Dongdong Lin Dongdong Lin, Chief Executive Officer
